Citation Nr: 0606081	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-27 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a 
right knee injury. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran had active service from October 1950 to November 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In April 2005, the veteran testified at a hearing 
at the RO before the undersigned.

The Board remanded the claim to the RO in June 2005 for 
further development and consideration. 

This case was advanced on the docket pursuant to 38 C.F.R. § 
20.900(c) (2005).


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
mild degenerative joint disease of the right knee is related 
to the veteran's period of active military service.


CONCLUSION OF LAW

Residuals of a right knee injury were not incurred in or 
aggravated by service, and osteoarthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2005).  

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letters sent in April 2003, 
February 2005, and June 2005, as well as the May 2004 
statement of the case (SOC) and February 2006 supplemental 
statement of the case (SSOC), adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim for service connection, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  VCAA 
notice was provided to the veteran prior to the June 2003 RO 
decision that is the subject of this appeal.  Additionally, 
the veteran has been presented subsequent opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claims.  Thus, the Board 
finds that the veteran received VCAA notice at the required 
time in this case.  See e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2005).  Where, as here, the 
service medical records are presumed lost or destroyed, 
through no fault of the veteran, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit of the doubt rule, is heightened.  See, 
e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
heightened duty includes the obligation to search for 
alternate medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

The record reflects that the RO contacted National Personnel 
Records Center (NPRC) in an attempt to locate any available 
records, including U.S. Surgeon General's Office reports 
(morning reports), and to ascertain if the veteran's records 
could be reconstructed.  The only records available were some 
daily sick reports of the veteran's unit, dated in 1952, 
discussed below.  

The Board finds that all efforts to obtain the service 
medical records have been made, and the documentation of 
responses to the searches has met the heightened standard for 
searches for evidence known to have been in the government's 
possession.  The RO contacted the veteran and asked him to 
identify all medical providers who treated him for a right 
knee disability, as well as identifying information.  The 
veteran stated that he was hospitalized for 2 hours at Kaiser 
Permanente Hospital in California, in 1976 because of his 
right knee condition, and was given pain medication and 
crutches.  In May 2004 correspondence, that hospital stated 
that the veteran's medical records were destroyed in October 
2002.  The veteran also stated that he was recently treated 
at the VA hospital in Bonham, Texas, for his knee problems 
and underwent x-rays of his right knee, right hip, and back 
on March 29, 2005.  These records were obtained.  During his 
2005 hearing, the veteran stated that he had no additional 
evidence to submit.  Therefore, the RO has obtained or 
attempted to obtain all identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4).  The VCAA duty to assist regarding 
the necessity of a medical examination did not attach where a 
veteran simply relates disorders to military service and 
there is no medical opinion relating them to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported..  In this case, there 
is no reasonable possibility that an examination would aid in 
substantiating the veteran's claim for service connection for 
a right knee injury, as there are no indications of a right 
knee injury prior to 2003 when the veteran filed his claim, 
or a medical opinion relating his current right knee 
condition to service from 1950 to 1952.  See Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004).  As such, the record 
is sufficient for a decision.

II. Pertinent Laws, Factual Background, and Legal Analysis

The veteran contends that in the spring of 1952, while 
stationed in Germany, he injured his right knee while playing 
softball.  He asserts that he was taken to a private German 
clinic, was not seen by a physician, was given one week's bed 
rest at the clinic, and used crutches for two or three weeks 
thereafter.  He notes that he next sought treatment for the 
right knee injury when he was hospitalized for 2 hours at 
Kaiser Permanente Hospital in California in 1976, and was 
given pain medication and crutches.  He notes that VA medical 
personnel in 2003 diagnosed a right knee condition and that 
he had right knee pain while lying in bed since separation 
from service.  He states that he should not be penalized 
because his service medical records and 1976 private medical 
records were destroyed.  

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain chronic diseases, to include arthritis, which are 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  A 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The mere fact of an in-service disease or injury is not 
enough; there must be chronic disability resulting from that 
disease or injury.  If there is no evidence of a chronic 
condition during service, or an applicable presumption 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, in light of the veteran's missing SMRs, 
judicial case law increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant; however, it does not lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, supra.  It is indeed 
unfortunate that the veteran's service medical records are 
unavailable.  However, a grant of service connection requires 
an etiological link between the claimed in-service injury and 
the currently claimed disability.

Although the service medical records are not available for 
review, the daily sick report for the veteran's unit from 
1952 has been obtained.  The report notes that the veteran 
reported sick on May 28, July 2, 7, 8, and 9, and August 2.  
The nature of the illness or injury was not specified, but it 
was noted that the veteran sustained the condition(s) in the 
line of duty and the immediate disposition was that he was 
returned to duty.  In light of these records, the Board 
places little probative weight on the veteran's assertions 
that he was bed ridden for a week at a German clinic in the 
spring of 1952 and subsequently used crutches for two to 
three weeks, as all the entries in the sick report for 1952 
show his immediate return to duty.  

The only existing objective medical evidence of record, a 
post-service VA medical record, shows that an X-ray report of 
the right knee dated in March 2005 diagnosed mild 
degenerative changes.  According to this outpatient record, 
the veteran stated that he hurt his right knee in service and 
that it bothered him every night.  There are no post-service 
medical records to suggest continuity of symptomatology 
following separation from service.  See 3.303(b); Savage, 
supra.  The objective and probative medical evidence of 
record merely shows that over 50 years following discharge 
from service, the veteran was diagnosed with mild 
degenerative changes of the right knee.  Moreover, the 
clinician who prepared the March 2005 post-service private 
medical statement did not indicate that there was a nexus 
between the veteran's service and the current diagnosis of 
right knee arthritis.  There is no competent evidence linking 
any current right knee condition to service.  See 38 C.F.R. § 
3.303.

While the Board is sympathetic to the veteran's beliefs that 
his current right knee condition is related to service, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a right knee 
injury, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); also see generally, 
Gilbert v. Derwinski, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a residuals of a right 
knee injury is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


